DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is the response to amendment filed 12/29/2020 for application 16/539417.
Claims 1, 3, 5, and 13-17 are currently pending and have been fully considered.
Claims 2, 4, and 6-12 have been cancelled.
Claims 13-17 have been added.
The 35 U.S.C. 112 rejections of claims 2, 4, and 6-12 have been withdrawn in light of applicant’s amendment.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over RENNINGER et al. (U.S. 7399323) in view of BUTT (U.S. 6024073).
Regarding claims 1, 3, 5, and 13, RENNINGER teaches a fuel composition.
RENNINGER teaches in lines 44-62 of column 12 that diesel fuel generally have <0.5% vol of water and sediment, a cetane number that fails in the range of from 30 to 60.
RENNINGER teaches in lines 41-61 of column 19 that it is desirable to remove as much of the particulate and water content as possible as they are harmful to the engine (removed particulates and removed water).
prima facie case of obviousness exists wherein the claimed ranges overlap.
RENNINGER does not seem to teach that the fuel was subjected to a magnetic field of sufficient strength to further refine the fuel by mechanically cracking the fuel.
However, BUTT teaches a fuel modification device with the use of magnets and catalysts.
BUTT teaches in lines 7-16 of column 4 a fuel modification device that uses a catalyst, and one or more magnetic fields. 
The magnetic field is taught in lines 13-23 of column 2 that the magnetic field reduces surface tension and breaks down the bonds between the hydrocarbon chains (mechanically crack the diesel fuel chains) which result in smaller particles during atomization.
The catalyst is taught in lines 62-67 of column 4 to contain a plurality of catalytic pellets that comprise bismuth, mercury, tin and antimony.  
It would be obvious to one of ordinary skill in the art to pass the diesel fuel taught in RENNINGER through the fuel modification device that BUTT teaches.

BUTT teaches in lines 32-51 of column 5 mixing with a catalyst composition and feeding through a magnetic field.
Applicant is reminded that the claims are written in product by process form and that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F, 2d 695, 698,227 USPQ. 964, 966 (Fed. Cir. 1985).
The catalyst, therefore, does not have to be admixed following refinement by a magnetic field as long as the fuel composition produced comprise the same properties.
Therefore, the invention as a whole would have been prime facie obvious to one of ordinary skill in the art at the time of the invention.

Regarding claims 15-17, BUTT does not teach that the catalyst is admixed after the fuel has passed through the magnetic field nor that the catalyst bonds to cracked fuel molecules before the effect of mechanically cracking has dissipated nor that the catalyst is injected into the fuel within 3 seconds of passing through the magnetic field. 
However, applicant is reminded that the claims are written in product by process form and that "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production, if the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F, 2d 695, 698,227 USPQ. 964, 966 (Fed. Cir. 1985).
BUTT teaches a process in lines 32-51 of column 5 in which fuel is immersed in catalytic composition and flown through a magnetic field.  
The product produced would be expected to have the same properties of when the catalyst is admixed after the fuel has passed through the magnetic field .  
Response to Arguments
Applicant’s amendments to the claims of “mechanically cracking the fuel”, resulting in a structural change, with respect to the rejection(s) of claim(s) 1, 3, and 5 under 35 USC 103(a) as being unpatentable over RENNINGER et al. (U.S. 7399323) in view of GONZALEZ (U.S. 4131434) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of RENNINGER et al. (U.S. 7399323) in view of BUTT (U.S. 6024073).
BUTT teach a fuel modification device in which a catalyst and magnetic field is used on fuel to impart beneficial properties.  
It would be obvious to run the diesel fuel taught in RENNINGER et al. through the fuel modification device taught in BUTT.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MING CHEUNG PO/Examiner, Art Unit 1771 

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771